Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 23, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  144191 & (3)                                                                                         Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  FRANK J. LAWRENCE, JR.,                                                                                  Brian K. Zahra,
             Plaintiff,                                                                                               Justices


  v                                                                 SC: 144191
  BOARD OF LAW EXAMINERS,
           Defendant.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The complaint for superintending control is considered, and relief is DENIED, because
  the Court is not persuaded that it should grant the requested relief.

         ZAHRA, J., not participating for the reasons set forth in his previous statement in
  this case, 490 Mich 935 (2011).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 23, 2012                      _________________________________________
         d0416                                                                 Clerk